DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
 
Allowable Subject Matter
Claim 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art either alone or in combination fails to teach the claimed invention as amended on 6/13/2022 give the filing of the Terminal Disclaimer. Specifically, the amended portions, “ receiving, by the base station central unit from the wireless device via the base station distributed unit, a confirmation of at least one of the configuration parameters; and transmitting, by the base station central unit to the base station distributed unit, a reconfiguration complete indicator information element (IE) indicating that the wireless device successfully performed a reconfiguration procedure based on the configuration parameters, wherein no message is sent by the base station distributed unit to respond to the reconfiguration complete indicator IE” in combination with the other claimed limitations overcomes the current grounds of rejection.
Examiner cites ¶0021-23 of US 20210112463 A1 shows in Figure 6 a reconfiguration and a completion notice sent from the DU to the CU, but there is no “reconfiguration complete indicator information element (IE) indicating that the wireless device successfully performed a reconfiguration procedure based on the configuration parameters, wherein no message is sent by the base station distributed unit to respond to the reconfiguration complete indicator IE” limitation recited. Figure 12 of US 20200112879 A1 teaches in steps ST1003-St1101 reconfiguration via DU and receiving a completion, then sending the response to the completion to the DU#1 from the CU in ST1101. However, this response from the CU to the DU is not a “reconfiguration complete indicator information element” and the DU responds to this message thus this is not analogous. These same specific features are also missing from US 20200120735 A1 Figure 5 in the communication between the DU and CU, as well as US 20190380158 A1 wherein Figure 6, steps 603-604 lack the claimed features cited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY L VOGEL/Primary Examiner, Art Unit 2478